Exhibit 10.31.8

SIXTH AMENDMENT TO ADDENDUM TO MORTGAGE SELLING AND

SERVICING CONTRACT (EAF Agreement)

This Sixth Amendment (the “Sixth Amendment”) to that Addendum To Mortgage
Selling and Servicing Contract dated effective as of July 1, 2012 (the “EAF
Agreement”) by and between FANNIE MAE, a corporation organized and existing
under the laws of the United States (“Fannie Mae”) and GREEN TREE SERVICING LLC,
a limited liability company organized and existing under the laws of the State
of Delaware (“Servicer”), is hereby mutually agreed upon and entered into
effective December 31, 2013.

WITNESSETH:

WHEREAS, Fannie Mae and Servicer desire to extend the Early Reimbursement Period
during which Fannie Mae will make payment of certain Periodic Early
Reimbursement Amounts under the EAF Agreement, and to make certain other
amendments to the EAF Agreement;

NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon terms and subject to the
conditions set forth herein, Fannie Mae and Servicer agree as follows:

Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the EAF Agreement, as amended hereby, are used herein as
therein defined.

Section 2. Early Reimbursement Period. The time period during which Fannie Mae
will make payment of Periodic Reimbursement Amounts identified in the section of
the EAF Agreement titled “Early Reimbursement Period” shall be extended from
December 31, 2013 to “March 31, 2014.”

Section 3. Renewal/Amendment Fee. One half percent (0.500%) per annum of the
Early Reimbursement Amount Limit, prorated from December 31, 2013 to the
scheduled end of the Early Reimbursement Period (March 31, 2014), shall be
payable as a renewal fee on the first business day after the effective date.

Section 4. Continuing Effect of the EAF Agreement. Except as expressly amended
hereby, the provisions of the EAF Agreement are and shall remain in full force
and effect.

Section 5. Counterparts. This Sixth Amendment to EAF Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, each of the undersigned parties has caused this Sixth
Amendment to EAF Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first above written.



--------------------------------------------------------------------------------

FANNIE MAE     GREEN TREE SERVICING LLC By:  

/s/ Kevin H. John

    By:  

/s/ Cheryl Collins

Name:  

Kevin H. John

    Name:  

Cheryl Collins

Title:  

VICE PRESIDENT

    Title:  

SVP Treasurer

Date:  

December 23, 2013

    Date:  

December 20, 2013